DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 5, 2021, December 4, 2020 and December 4, 2020 are being considered by the examiner.

Allowable Subject Matter
Claims 6-7, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Of the closest prior art of record, US Pre-Grant Publications 2017/0364552 and 2017/0264684 to Pattanaik and Spillane respectively are directed to hash verification. Updates are taught as being performed through changes made to a distributed storage. However, the references do not read upon the full combinations of limitations being recited in instant claims 6-7, 13-14 and 20 with the claims upon which they depend.
	Further, of the closest prior art of record, US Pre-Grant Publications 2010/0076934 to Pershin and 2010/0114832 to Lillibridge disclose a decision made by 
	Finally, of the closest prior art of record, US Pre-Grant Publication 2003/0158861 to Sawdon teaches generation of first and second snapshots. Additionally, the reference discusses the interrelationship of second snapshot generation based upon details of the first snapshot. Nevertheless, the Sawdon reference does not completely read upon the full combinations of limitations being recited in instant claims 6-7, 13-14 and 20 with the claims upon which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication 2018/0089041 to Smith.

With regard to independent claim 1,
	Smith teaches a computer-implemented method, comprising: 
	receiving a snapshot of a time point from a snapshot node storing a plurality of snapshots of a common data at different time points (Smith: ¶0029 – snapshot s2 at a time point. See ¶0041 reads in relevant part, “In FIG. 6A at 602 a first snapshot (S1) of transaction data is received. A snapshot may be one or more blocks in a ledger. In some embodiments, the indexing process may determine a snapshot. At 604, the first snapshot is scanned to identify attributes. Attributes may include all attributes identified in the snapshot or may include only those attributes of interest. At 606, the transaction data for the attributes is verified, preferably, by using the Merkle tree….” See ¶0013 – discussion of blocks being in a distributed ledger such as a blockchain, which would contain common data across devices.); 
	calculating a hash of the snapshot of the time point (Smith: - second snapshot, i.e. “the snapshot”, Merkle root is constructed which is a hash, as Merkle trees are binary hash trees, according to ¶0032.); 
	receiving a hash of a common data at the time point from at least one node from a plurality of nodes storing the common data and updating the common data with common transactions, by the plurality of nodes; and 
	determining whether the hash of the snapshot at the time point is the same as the hash of the common data at the time point. (Smith: ¶¶0035-0036 – second 

With regard to dependent claim 2, which depends upon independent claim 1,
	Smith teaches the computer-implemented method of claim 1, further comprising receiving at least one common transaction between the time point and another time point from the at least one node from the plurality of nodes. (Smith: ¶0029 – system obtains a difference resulting from a “transaction” shown in fig. 2A between the time point at which only blocks 204 and 206 appear in the distributed ledger, i.e. “common data”, and the time point at which block 208 shown in fig. 2A is added to the distributed ledger.)

With regard to dependent claim 3, which depends upon dependent claim 2,
	Smith teaches the computer-implemented method of claim 2, further comprising generating the common data at the other time point based on the snapshot of the common data at the time point and the at least one common transaction in response to determining that the hash of the snapshot of the time point is the same as the hash of the common data at the time point. (Smith: ¶0044 – Fig. 6B step 624 of verification of snapshots such as snapshot S2 is performed by calculating the Merkle root as stated above in the reference, e.g. at ¶¶0035-0036. Step 

With regard to dependent claim 4, which depends upon dependent claim 3,
	Smith teaches the computer-implemented method of claim 3, wherein the time point is posterior to the other time point. (Smith: ¶0029 – system obtains a difference resulting from a “transaction” shown in fig. 2A between the time point at which only blocks 204 and 206 appear in the distributed ledger, i.e. “common data”, and the time point at which block 208 shown in fig. 2A is added to the distributed ledger. See ¶0041,  which reads in relevant part, “In FIG. 6A at 602 a first snapshot (S1) of transaction data is received. A snapshot may be one or more blocks in a ledger. In some embodiments, the indexing process may determine a snapshot. At 604, the first snapshot is scanned to identify attributes. Attributes may include all attributes identified in the snapshot or may include only those attributes of interest. At 606, the transaction data for the attributes is verified, preferably, by using the Merkle tree….”)

	Claims 8-11, as well as 15-18, are similar in scope to claims 1-4 respectively and are each rejected under a similar respective rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of embodiments of Smith.

With regard to dependent claim 5, which depends upon dependent claim 3,
	Smith teaches the computer-implemented method of claim 3, wherein the time point is prior to the other time point. (Smith: ¶0029 reads in relevant part, “…table A' created by the next snapshot (i.e., snapshot S3)….”. Examiner notes that use of snapshot s3 in subsequent functionality to that described above would then cause the snapshot s2 to be at a prior time to “[an]other” time point pertaining to s3. See also ¶0052, which reads in relevant part, “…the terms "first," "second," and "third," etc. are used merely as labels, and are not intended to impose numerical requirements on their objects.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the subsequent iterations of snapshot functionality of Smith into the snapshotting blockchain system of Smith. The motivation to combine Smith with embodiments of Smith would have been to efficiently add series of transactions over time to a ledger. (Smith: ¶¶0001-0002)

	Claims 12 and 19 are both similar in scope to claim 5 and are both rejected under a similar respective rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner




/M.L.B./Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157